Case: 1:19-cv-07042 Document #: 1 Filed: 10/25/19 Page 1 of 11 PagelD #:1

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS

EASTERN DIVISION

PAULA BOUNDS, )
)
Plaintiff, )
)

Vv. ) No.
)
M & M BROTHERS OF LAKE )

COUNTY, INC. d/ b/ a DOCKERS ) Jury Demanded .

RESTAURANT, & MARIO )
MARTINEZ )
oe )
Defendants. )

COMPLAINT

Plaintiff Paula Bounds, pursuant to the federal Fair Labor Standards Act, 29 U.S.C.
§ 201, et seg. (“FLSA”) and the Illinois Minimum Wage Law, 820 ILCS 105/1, et seq.
(“IMWL”), complains of defendants M & M Brothers of Lake County, Inc. d/b/a Dockers
Restaurant, and Mario Martinez (collectively, “Defendants’), for not paying Bounds a an hourly
wage for any hours she has worked for Defendants, for failure to pay overtime wages, and for
improper recording of her hours worked, and states: |

Jurisdiction and Venue

1. - This Court has jurisdiction of this action pursuant to 28 U.S.C. § 1331 (federal
question); 29 U.S.C. § 216(b) (FLSA), and 28 U.S.C. § 1367(a) (supplemental jurisdiction).

2. Venue is appropriate in this district pursuant to 28 U.S.C. § 1391(b)(1), (2)
(venue, generally) and 29 U.S.C. § 216(b) (FLSA).

- Parties

3. Plaintiff Bounds is a current Dockers employee.
 

Case: 1:19-cv-07042 Document #: 1 Filed: 10/25/19 Page 2 of 11 PagelD #:1

4, M & M Brothers of Lake County, Inc. d/b/a Dockers Restaurant is an Illinois
corporation which operates a restaurant and bar in Fox Lake, Lake County, Illinois.

5. Mario Martinez is one of the owners of Defendant M & M Brothers of Lake
County, Inc. |

6. Martinez has the power to hire and fire employees, supervises and controls their
work schedules and conditions of employment, determines the methods and rates of employee
payment, and maintains employees’ records.

Dockers Regularly Failed to Pay Bounds her Earned Hourly Wages

7. Bounds has worked for Defendants as a server at Dockers since approximately
May 2011.
8. Dockers has a patio that is only open during warm weather. It opens from

approximately June 1 through September 30.

9. From 2011 through the end of 2013, Bounds typically worked seven (7) days per
week, approximately sixty-seven (67) hours per week during the summer season.

10. During the same timeframe, Bounds worked approximately between thirty-three
(33) and forty (40) hours per week during the winter, depending on the week.

“11. From approximately January 2014 through the present, Bounds worked
approximately fifty (50) hours per week during the summertime, and thirty-three (33) hours per
week when the patio was closed during the fall and winter months. She has worked five (5) days
per week in both the summer and winter seasons.

12. Despite sometimes clocking in and out at the beginning and end of her shift,
Bounds is not paid her earned hourly wages, required by the Illinois or federal minimum wage,

as she was entitled by virtue of her employment with Dockers.
 

Case: 1:19-cv-07042 Document #: 1 Filed: 10/25/19 Page 3 of 11 PagelID #:1

13. Bounds receives regular paystubs, which purport to show her earned hourly wages
and any deductions. However, she has never been paid for these hours worked. Bounds’ actual
paychecks attached to the paystubs read, “$0.00.”

14. Effectively, Bounds iS clocking in on most days, but performing off-the-clock
work, without receiving any hourly wages.

15. As aresult, Bounds’ payroll records do not accurately reflect the hours that she
has worked.

16. On at least one occasion, Bounds confronted Dockers owner Mario Martinez
about the fact that she was not receiving any hourly pay in her biweekly paycheck. Martinez
responded, “You make enough money.”

17. . Dockers was aware of, and deliberately failed to pay Bounds and others their
earned hourly wages. Bounds was not, at any time, paid either the State or federal minimum —
wage for the hours she worked at Dockers.

18. Additionally, throughout the entirety of Bounds’ employment, Dockers has
prohibited employees from clocking in once they have worked seventy (70) hours over any two- .
week period.

19. In approximately 2012 and 2013, during the summer work seasons, Dockers had a
sign on the wall above where employees punched in that read, “Do not punch in after 70 hours.”

Dockers Does not Qualify to Pay Bounds less due to Tip Credits

_ 20. Dockers never informed Bounds, verbally or in- writing, that her hourly wages
would be subject to a tip credit, an amount that the law allows employers to deduct from the

minimum wage of an employee who regularly receives tips. The tip credit is subject to strict

rules, which Dockers did not follow.
 

Case: 1:19-cv-07042 Document #: 1 Filed: 10/25/19 Page 4 of 11 PagelD #:1

21. . Bounds received neither the tipped minimum wage, nor the regular State or
federal minimum wage from Dockers. She has never received any hourly wage.

Dockers Improperly deducted pay and hours from Bounds’ Recorded Hours

22. Dockers’ payroll system automatically deducts between thirty (30) and sixty (60)

minutes from each shift Bounds and other employees work.
23. Since she began working at Dockers in or about 2010, Bounds has had between
thirty (30) and sixty (60) minutes from each shift for purported meal periods.

24. At no point has Bounds ever received a bona fide meal period as defined under |

the FLSA and IMWL.
25. Bounds was never informed of these deductions ahead of time.
26. These deductions were not made to benefit Bounds.

27. Bounds never gave her permission, in writing or elsewhere, for such deductions to
be made.

Count 1 - Dockers
FLSA -— Minimum Wage

28. Paragraphs 1 through 27 are incorporated by reference.

29. The FLSA requires an employer to pay its covered, non-exempt employee the
federal minimum wage for each hour worked in a workweek. 29 U.S.C. § 206(a)(1)(c).

30. Dockers is Bounds employer, and Bounds is Dockers’ employee, within the
meaning of the FLSA, 29 U.S.C. § 203(d), (e).

31. Dockers, by its management or agents, violated the FLSA by failing to pay
Bounds the minimum wage for all hours worked, which resulted in her receiving less than the

legal rate for her hours worked.
Case: 1:19-cv-07042 Document #: 1 Filed: 10/25/19 Page 5 of 11 PagelD #:1

32. Dockers was not entitled to pay Bounds the tipped minimum wage, as defined
under the FLSA, because Dockers failed to provide Bounds certain information. The FLSA
requires that the employer disclose: |

a. the amount of cash wage the employer is paying a tipped employee, which must
be at least $2.13 per hour; |

b. the additional amount claimed by the employer as a tip credit, which cannot
exceed $5.12 (the difference between the minimum required cash wage of $2.13
and the current minimum wage of$7.25);

c. that the tip credit claimed by the employer cannot exceed the amount of tips

| actually received by the tipped employee;

d. that all tips received by the tipped employee are to be retained by the employee
except for a valid tip pooling arrangement limited to employees who customarily
and regularly receive tips; and

e. that the tip credit will not apply to any tipped employee unless the employee has
been informed of these tip credit provisions.

33. Dockers’ violation of the FLSA was willful.

34. As a direct result of Dockers’ violation of the FLSA, Bounds suffered the loss of ©
compensation in the form of unpaid hourly wages and not earning the federal minimum wage

during the relevant timeframe.
Case: 1:19-cv-07042 Document #: 1 Filed: 10/25/19 Page 6 of 11 PagelD #:1

Count 2 — Dockers
FLSA - Overtime Pay

35. Paragraphs 1 through 27 are incorporated by reference.

36. The FLSA requires an employer to pay its covered, non-exempt employee one
and one-half times her regular hourly rate for each hour worked in excess of forty in a
workweek. 29 U.S.C. § 207(a)(1).

37. Dockers is Bounds’ employer, and Bounds is Dockers’ employee, within the
meaning of the FLSA. 29 U.S.C. § 203(d), (e).

38. Dockers, by its management or agents, violated the FLSA by failing to pay her
any overtime wages for her hours worked over forty (40), which resulted in her receiving less
than the legal overtime rate for her. overtime hours.

39. Dockers’ violation of the FLSA was willful.

40. As adirect result of Dockers’ violation of the FLSA, Bounds suffered the loss of
compensation in the form of overtime pay.

Count 3 — Martinez
FLSA — Minimum Wage

41. Paragraphs 1 through 27 are incorporated by reference.

42. The FLSA requires an employer to pay its covered, non-exempt employee one
and one-half times her regular hourly rate for each hour worked in excess of forty in a
workweek. 29 U.S.C. § 207(a)(1).

43. Martinez possesses and exercises the following authority as it relates to Dockers:

a. The power to hire and fire employees; -
 

Case: 1:19-cv-07042 Document #: 1 Filed: 10/25/19 Page 7 of 11 PagelD #:1

b. Supervisory authority over employees, including control over their work
schedules and conditions of employment;

c. Determining employees’ methods and rates of pay;

d. Maintenance of employees’ records.

44. Martinez was Bounds’ employer, and Bounds was Martinez’s employee, within
the meaning of the FLSA. 29 U.S.C. § 203(d), 6).

45. Martinez, by his management or agents, violated the FLSA by prohibiting her
from properly recording all hours worked and by failing to pay Bounds the minimum wage for
all hours worked, which resulted in her receiving less than the legal rate for her hours worked.

46. Martinez was not entitled to pay Bounds the tipped minimum wage, as defined
under the FLSA, because Martinez failed to provide Bounds certain information. The FLSA
requires that the employer disclose:

a. the amount of cash wage the employer is paying a tipped employee, which must
be at least $2.13 per hour;

b. the additional amount claimed by the employer as a tip credit, which cannot
exceed $5. 12 (the difference between the minimum required cash wage of $2.13
and the current minimum wage of $7.25);

c. that the tip credit claimed by the employer cannot exceed the amount of tips
actually received by the tipped employee;

d. that all tips received by the tipped employee are to be retained by the employee
except for a valid tip pooling arrangement limited to employees who customarily

and regularly receive tips; and
Case: 1:19-cv-07042 Document #: 1-Filed: 10/25/19 Page 8 of 11 PagelD #:1

e. that the tip credit will not apply to any tipped employee unless the employee has
been informed of these tip credit provisions.
47. Martinez’s violation of the FLSA was willful.
48. As a direct result of Martinez’s violation of the FLSA, Bounds suffered the loss of
compensation in the form of unpaid hourly wages and not earning the federal minimum wage
during the relevant timeframe.

Count 4 ~ Martinez
FLSA ~ Overtime Pay

49. Paragraphs 1 through 27 are incorporated by reference.
50. The FLSA requires an employer to pay its covered, non-exempt employee one
and one-half times her regular hourly rate for each hour worked in excess of forty in a
workweek. 29 U.S.C. § 207(a)(1).
51. Martinez possesses and exercises the following authority as it relates to Dockers:
a. The power to hire and fire employees;
b. Supervisory authority over employees, including control over their work
schedules and conditions of employment;
c. Determining employees’ methods and rates of pay;
d. Maintenance of employees’ records. |
52. Martinez is Bounds’ employer, and Bounds is Martinez’s employee, within the
meaning of the FLSA. 29 U.S.C. § 203(d), (e).
53. Martinez, by his management or agents, violated the FLSA by failing to pay her
any overtime wages for her hours worked over forty (40), which resulted in her receiving less
than the legal overtime rate for her overtime hours.

54. Martinez’s violation of the FLSA was willful.
Case: 1:19-cv-07042 Document #: 1 Filed: 10/25/19 Page 9 of 11 PagelD #:1

55. As a direct result of Martinez’s violation of the FLSA, Bounds suffered the loss of

compensation in the form of overtime pay.

Count 5 — Dockers.
IMWL - Overtime Pay

56. Paragraphs 1 through 27 are incorporated by reference.

57. The IMWL requires an employer to pay its covered, non-exempt employee one no
less than the state minimum wage of $8.25 per hour. 820 ILCS 105/3(c), (d); 820 ILCS 105/4.

58. Dockers is Bounds’ employer, and Bounds is Dockers’ employee, within the
meaning of the MWL. 820 ILCS 105/3(c), (d).

59. Dockers, by its management or agents, violated the IMWL by prohibiting her
from properly recording all hours worked and by failing to pay her any hourly wages, which
resulted in her receiving less than the legal minimum wage for her hours worked.

60. Dockers’ violation of the IMWL was willful.

61. As a direct result of Dockers’ violation of the IMWL, Bounds suffered the loss of
compensation in the form of unpaid hourly wages. |

Count 6 — Dockers
IMWL - Overtime Pay

62. Paragraphs | through 27 are incorporated by reference.
63. | The IMWL requires an employer to pay its covered, non-exempt employee one
_ and one-half times her regular hourly rate for each hour worked in excess of forty in a
workweek. 820 ILCS 105/3(c), (d).

64. Dockers is Bounds’ employer, and Bounds is Dockers’ employee, within the

meaning of the MWL. 820 ILCS 105/3(c), (d).
 

 

Case: 1:19-cv-07042 Document #: 1 Filed: 10/25/19 Page 10 of 11 PagelD #:1

65. Dockers, by its management or agents, violated the IMWL by prohibiting her
from properly recording all hours worked, and by failing to pay her time-and-a-half for all hours
worked over forty (40) in any given workweek, which resulted in her receiving less than the
legal overtime rate for her overtime hours.

66. Dockers’ violation of the IMWL was willful.

67. As a direct result of Dockers’ violation of the IMWL, Bounds suffered the loss of
compensation in the form of overtime pay.

Wherefore, Plaintiff Paula Bounds requests that the Court to enter judgment in their favor
against defendants M & M Brothers of Lake County, Inc. d/b/a Dockers Restaurant, and Mario

Martinez, awarding Plaintiff:

A. Damages in the form of lost wages and overtime pay;
B. Liquidated damages in the amount of double her actual damages;
C. _ Interest at the rate of two percent per month from the time each withheld wage

payment was due;
D. ~ Her reasonable attorneys’ fees; and

E. The costs of this action.

10
 

Case: 1:19-cv-07042 Document #: 1 Filed: 10/25/19 Page 11 of 11 PagelD #:1

Jury Demand

Plaintiff requests a trial by jury.

/s Andrew H. Haber
Andrew H. Haber
. One of Plaintiffs’ Attorneys
Dennis R. Favaro
dfavaro @ favarogorman.com
Andrew H. Haber
ahaber @ favarogorman.com
Max Barack
-mbarack@ favarogorman.com
Favaro & Gorman, Ltd.
835 Sterling Avenue
Suite 100
Palatine, Tlinois 60067
(847) 934-0060

11
